                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WISCONSIN


KATIE E. GLENN,
on behalf of herself and all
others similarly situated,
                                                           Case No. 20-cv-1036
       Plaintiff,

v.

PRESBYTERIAN HOMES AND SERVICES,

       Defendant.


  STIPULATION TO TRANSFER VENUE TO EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

       IT IS HEREBY STIPULATED AND AGREED between the parties, by their respective

counsel, that venue in this action is proper in the Eastern District of Wisconsin, pursuant to 28

U.S.C. § 1391(b), and that the plaintiff, Katie E. Glenn, does not oppose the Motion to Transfer

Venue filed in this matter by the defendant, Presbyterian Homes and Services, and, therefore, for

the mutual convenience of the parties and their counsel, the parties respectfully request that the

Court issue an Order transferring this action to the Eastern District of Wisconsin.




           Case 2:21-cv-00313-PP Filed 03/08/21 Page 1 of 2 Document 15
                                      DAVIS & KUELTHAU, s.c.



Dated: March 8, 2021.                  s/ Anthony J. Steffek
                                       Anthony J. Steffek
                                       State Bar No. 1053615
                                       Laurie E. Meyer
                                       State Bar No. 1025405
                                       Attorneys for Defendant, Presbyterian Homes
                                       and Services


                                       WALCHESKE & LUZI, LLC



Dated: March 8, 2021.                  s/ James A. Walcheske
                                       James A. Walcheske
                                       State Bar No. 1065635
                                       Attorneys for Plaintiff, Katie E. Glenn




                                       2
         Case 2:21-cv-00313-PP Filed 03/08/21 Page 2 of 2 Document 15
